UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD HARDY,

                                  Plaintiff,

                      -against-                                 1:19-CV-5291 (CM)

 NEW YORK STATE DEPARTMENT OF                                ORDER OF DISMISSAL
 LABOR,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 1, 2019, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of this action as frivolous and for seeking monetary relief against a defendant that is immune

from such relief. Plaintiff has not filed an amended complaint. Accordingly, the Court dismisses

this action as frivolous and for seeking monetary relief against a defendant that is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
